UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-8F Application for Deregistration of Certain Registered Investment Companies. I. General Identifying Information 1. Reason fund is applying to deregister (check only one; for descriptions, see Instruction 1 above): []Merger []Liquidation [x]Abandonment of Registration (Note: Abandonments of Registration answer only questions 1 through 15, 24 and 25 of this form and complete verification at the end of the form.) []Election of status as a Business Development Company (Note: Business Development Companies answer only questions 1 through 10 of this form and complete verification at the end of the form.) 2. Name of fund: Claymore Emerging Markets Opportunities Fund 3. Securities and Exchange Commission File No.: 811-22088 4. Is this an initial Form N-8F or an amendment to a previously filed Form N-8F? [x]Initial Application[]Amendment 5. Address of Principal Executive Office (include No. & Street, City, State, Zip Code): 2455 Corporate West Drive Lisle, Illinois 60532 6. Name, address, and telephone number of individual the Commission staff should contact with any questions regarding this form: Mark E. Mathiasen Guggenheim Partners, LLC 2455 Corporate West Drive Lisle, Illinois 60532 Telephone: (630) 505-3700 7. Name, address, and telephone number of the individual or entity responsible for maintenance and preservation of fund records in accordance with rules 31a-1 and 31a-2 under the Act [17 CFR 270.31-a1, .31-a2]: Guggenheim Funds Investment Advisors, LLC 2455 Corporate West Drive Lisle, Illinois 60532 Telephone: (630) 505-3700 8. Classification of fund (check only one): [x] Management company; [ ] Unit investment trust; or [ ] Face-amount certificate company. 9. Subclassification if the fund is a management company (check only one): [ ] Open-end[x] Closed-end State law under which the fund was organized or formed (e.g., Delaware, Massachusetts): Delaware Provide the name and address of each investment adviser of the fund (including sub-advisers) during the last five years, even if the fund’s contracts with those advisers have been terminated: None. Applicant has never entered into a contract with an investment adviser. Provide the name and address of each principal underwriter of the fund during the last five years, even if the fund’s contracts with those underwriters have been terminated: None.Applicant has never made a public offering of its securities. If the fund is a unit investment trust ("UIT") provide:Not Applicable (a) Depositor's name(s) and address(es): (b) Trustee's name(s) and address(es): Is there a UIT registered under the Act that served as a vehicle for investment in the fund (e.g., an insurance company separate account)? [ ] Yes [x] No (a) Did the fund obtain approval from the board of directors concerning the decision to engage in a Merger, Liquidation or Abandonment of Registration? 2 [x] Yes [ ] No If Yes, state the date on which the board vote took place: July 29, 2013 If No, explain: (b) Did the fund obtain approval from the shareholders concerning the decision to engage in a Merger, Liquidation or Abandonment of Registration? [ ] Yes [x] No If Yes, state the date on which the shareholder vote took place: If No, explain: The Fund has no shareholders, as the Fund has never made a public offering of its securities and no shares have been issued. II. Distributions to Shareholders Has the fund distributed any assets to its shareholders in connection with the Merger or Liquidation? Not Applicable [] Yes [] No Closed-end funds only: Has the fund issued senior securities? Not Applicable [] Yes [] No Has the fund distributed all of its assets to the fund's shareholders? Not Applicable Are there any shareholders who have not yet received distributions in complete liquidation of their interests? Not Applicable [] Yes [] No III. Assets and Liabilities Does the fund have any assets as of the date this form is filed? Not Applicable (See question 18 above) [] Yes [] No Does the fund have any outstanding debts (other than face-amount certificates if the fund is a face-amount certificate company) or any other liabilities? Not Applicable [] Yes [] No IV. Information about Event(s) Leading to Request For Deregistration List the expenses incurred in connection with the Merger or Liquidation: Not Applicable Has the fund previously filed an application for an order of the Commission regarding the Merger or Liquidation? Not Applicable [] Yes No [] V. Conclusion of Fund Business Is the fund a party to any litigation or administrative proceeding? [] Yes [x] No 3 Is the fund now engaged, or intending to engage, in any business activity other than those necessary for winding up its affairs? [ ] Yes [x] No VI. Mergers Only (a) State the name of the fund surviving the Merger: Not Applicable (b) State the Investment Company Act file number of the fund surviving the Merger:Not Applicable (c) If the merger or reorganization agreement has been filed with the Commission, state the file number(s), form type used and date the agreement was filed: Not Applicable (d) If the merger or reorganization agreement has not been filed with the Commission, provide a copy of the agreement as an exhibit to this form. Not Applicable VERIFICATION The undersigned states that (i) he has executed this Form N-8F application for an order under section 8(f) of the Investment Company Act of 1940 on behalf of Claymore Emerging Markets Opportunities Fund, (ii) he is Assistant Secretary and an authorized signatory of Claymore Emerging Markets Opportunities Fund, and (iii) all actions by shareholders, directors, and any other body necessary to authorize the undersigned to execute and file this Form N-8F application have been taken.The undersigned also states that the facts set forth in this Form N-8F are true to the best of his knowledge, information, and belief. /s/ Mark E. Mathiasen Mark E. Mathiasen Assistant Secretary Claymore Emerging Markets Opportunities Fund 4
